DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stranc et al. (USPN 6587701-Cited by the Applicant)
Stranc et al. discloses a non-invasive method of determining tissue viability using visible and near-infrared spectroscopy. Data related to the viability of the tissue portion comprises data on oxygenation of the tissue portion.  The data on the oxygenation of the tissue portion may comprise comparing levels of deoxyhemoglobin and oxyhemoglobin.  The levels of deoxyhemoglobin and oxyhemoglobin may be compared by measuring the ratio of absorbance at a wavelength between 790-810 nm to absorbance at a wavelength between 740-780 nm.  More specifically, the levels of deoxyhemoglobin and oxyhemoglobin may be compared by measuring the ratio of absorbance at 800 nm to absorbance at 760 nm. Preferably, the data related to the viability of the tissue portion comprises data on both hydration and oxygenation of the tissue portion.  The data on the oxygenation of the tissue may be obtained by measuring the ratio of absorbance at a wavelength between 790-810 nm to absorbance at a wavelength between 740-780 nm and the data on the hydration of the tissue portion may be obtained by measuring the ratio of absorbance at a wavelength between 900-1080 nm to absorbance at 900 nm.  The data on the oxygenation of the tissue may be obtained by measuring the ratio of absorbance at 800 nm to absorbance at 760 nm and the data on the hydration of the tissue portion may be obtained by measuring the ratio of absorbance at 980 nm to absorbance at 900 nm. FIG. 5 shows the optical density changes following surgical elevation of the flap relative to the optical density at the Hb/HbO.sub.2 isobestic point.  At wavelengths shorter than the 800 nm isobestic point, the optical density increases upon surgical elevation of the skin flap while at the longer wavelength side of the isobestic point,there is a corresponding decrease in optical density.  This negatively correlated behavior between the optical densities at the shorter and longer wavelength sides of the isobestic point are indicative of tissue oxygen saturation changes following surgical elevation of the skin flap.  The absorption coefficients of Hb and HbO.sub.2 presented in FIG. 1 highlight the differential absorption characteristics of Hb and HbO.sub.2 in the region of the 800 nm isobestic point.  Utilizing the absorption coefficents for Hb and HbO.sub.2 at the shorter and longer wavelength side of the isobestic point and the relative change in optical densities at these wavelengths, the relative changes in Hb and HbO.sub.2 concentration (per unit photon pathlength) can be determined.  FIG. 6 traces the relative change in Hb and HbO.sub.2 concentration at the measurement sites 1-3 in a flap for 30 h prior to surgery and a 50 h post-operative time period. The Hb and HbO.sub.2 concentration shows little variation over the 30 h pre-operative monitoring period.  In addition, there is no significant difference in the relative Hb and HbO.sub.2 concentrations between flap measurement sites 1-3.  Immediately following surgical elevation of the flap, sites 1-3 display a significant increase in the relative Hb concentration, which is mirrored by a corresponding drop in the HbO.sub.2 concentration.  Measurement site 1, which is closest to the base of the flap and hence closest to the blood supply, shows a rapid recovery with relative HbO.sub.2 concentrations exceeding pre-operative values at the 6 h post-operative monitoring time point.  Site 3, which is further from the vascular base of the flap, shows an even more dramatic drop in the relative HbO.sub.2 /Hb concentration following surgical elevation of the flap and a correspondingly slower and incomplete recovery over the intervening 50 h. The behavior in the HbO.sub.2 /Hb concentration at measurement site 2 which lies between the sites 1 and 3, is intermediate to the HbO.sub.2 /Hb concentration changes observed at the adjacent sites, 1 and 3. See the entire document. 

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamego et al. (USPN 2011/0237911-Cited by the Applicant).
Lamego et al. discloses a physiological monitor for determining blood oxygen saturation of a medical patient including a sensor, signal processor, and display. The sensor includes at least four light emitting diodes adapted to emit light of different wavelengths longer than 730 nanometers or longer than wavelengths of primary absorption peaks of methylene blue or povidone-iodine ([0041]). The processor is configured to determine concentrations of oxygenated hemoglobin and deoxygenated hemoglobin in the tissue by solving a set of reflectance coefficient equations from the reflectance data for at least two of the wavelengths ([0027]-[0047]). See the entire document.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARJAN FARDANESH/           Primary Examiner, Art Unit 3791